Citation Nr: 1008668	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
traumatic brain injury.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, with hypertension, cataracts 
and history of nonhemorrhagic stroke.

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the right lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for diabetes mellitus with 
hypertension, early cataracts and history of nonhemorrhagic 
stroke.  A 20 percent evaluation was assigned.  This rating 
action also granted service connection and assigned a 10 
percent evaluation for peripheral neuropathy of each lower 
extremity.  The Veteran also appealed a July 2007 rating 
action that denied service connection for residuals of a 
traumatic brain injury.

When this case was previously before the Board in July 2009, 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

The Board points out that its July 2009 determination also 
denied the Veteran's claim for an initial compensable 
evaluation for erectile dysfunction.  Accordingly, this 
decision is limited to the issues set forth on the preceding 
page.

The issue of entitlement to service connection for residuals 
of a traumatic brain injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran takes medication for diabetes mellitus and is 
on a restricted diet, but it does not require him to regulate 
his activities; blood pressure readings predominantly 100 or 
more diastolic or 160 or more systolic have not been shown; 
and corrected visual acuity is less than 20/40 in each eye.  

2.  The Veteran suffered a cerebral vascular accident with 
left thalamic lacunar stroke in 2000 with no current 
residuals.

3.  The Veteran has diminished sensation in each foot.

4.  Peripheral neuropathy in the right lower extremity is not 
more than mild.

5.  Peripheral neuropathy in the left lower extremity is not 
more than mild.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus with hypertension, cataracts 
and history of nonhemorrhagic stroke have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in September 2003 and March 2004 letters, 
issued prior to the rating decision on appeal, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  Letters dated in March 2006 and June 
2008 advised the Veteran of the information and evidence 
needed to establish a disability rating and effective date.  
The case was last readjudicated in December 2009.

In any event, this claim arises from the initial award of 
service connection for the Veteran's service-connected 
diabetes mellitus and associated disabilities.  In Dingess, 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  In any event, the June 2008 letter notified the 
Veteran of the criteria required for a higher evaluation for 
each of his service-connected disabilities.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, records 
from the Social Security Administration (SSA), the reports of 
VA examinations, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

	I.  Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent evaluation.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 20 percent evaluation may be 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  Diagnostic Code 7913.  Evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.

A 60 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 130 or 
more.  When the diastolic pressure is predominantly 120 or 
more, a 40 percent evaluation may be assigned.  When the 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure predominantly 200 or more, a 20 percent evaluation 
may be assigned.  When diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more or who 
requires continuous medication for control, a 10 percent 
evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Preoperative cataracts will be evaluated based on visual 
impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027 (2009).  
The best distant vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2009).  Diagnostic Codes 6061-6079 contain the criteria to 
evaluate impairment of central visual acuity.  38 C.F.R. § 
4.79, Diagnostic Code 6069 (2009).  Defective vision warrants 
a 10 percent rating where there is, at a minimum, corrected 
visual acuity of 20/50 in one eye and 20/40 in the other.  38 
C.F.R. § 4.79, Diagnostic Code 6079 (2009).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  The 
evidence discloses that the Veteran is on medication for 
diabetes mellitus, and is on a restricted diet for it.

The evidence against the Veteran's claim includes the medical 
findings of record.  The May 2005 and 2009 VA examinations 
for diabetes mellitus show that he has not had ketoacidosis 
or hypoglycemic reactions.  The May 2005 examiner 
specifically noted that the Veteran's activities are not 
restricted due to diabetes.  It was noted he saw his diabetic 
care provider every three months.  The May 2009 examination 
noted similar findings.  The Veteran reported that his 
diabetes is under relatively good control and does not 
restrict his activities.  Treatment records likewise do not 
reflect ketoacidosis or hypoglycemic reactions requiring 
hospitalization or visits to a diabetic care provider twice a 
month, nor is he shown to require restriction of activities 
due to diabetes. 

With respect to hypertension, cataracts, and history of 
nonhemorrhagic stroke which the RO has associated with 
diabetes, these do not provide a basis for a higher rating.  
While the Board concedes the Veteran is on medication for 
hypertension, the only elevated blood pressure readings 
occurred immediately following his traumatic brain injury in 
March 2006, when systolic pressures in the 180's were noted.  
However, it was indicated that this was labile hypertension 
associated with the injury.  All other blood pressure 
readings in the relevant medical evidence are below 100 
diastolic and 160 systolic.  In addition, there is no 
clinical evidence of a history of diastolic pressure 
predominantly 100 or more.  The Board observes that it was 
stated after the 2009 VA examination that there was no 
functional impairment from the Veteran's high blood pressure.  
Thus, there is no basis for a separate compensable evaluation 
for hypertension.  

While the evidence does reflect the Veteran has cataracts as 
well as some mild diabetic retinopathy, there is no objective 
evidence in the record that these conditions have resulted in 
any compensable visual impairment.  The Board points out that 
the June 2005 VA examination of the eyes specifically 
indicated that the cataracts were not affecting the Veteran's 
visual acuity.  On the 2009 VA the examiner noted that the 
diabetic retinopathy did not result in visual impairment and 
that he had only a mild visual impairment from the cataracts.  
Examination findings demonstrated near vision was correctable 
to 20/20 in each eye.  His distant vision was 20/25 in the 
right eye and 20/25+ in the left eye.  Thus, there is no 
indication that a separate compensable rating for eye 
manifestations is warranted under 38 C.F.R. § 4.79 or any 
other potentially applicable criteria for eye disorders.

With regard to the history of nonhemorrhagic stroke, the 
Board notes that in November 2000, the Veteran was 
hospitalized for complaints of tingling on the right side of 
his mouth and weakness of the right upper extremity.  He was 
diagnosed with a cerebral vascular accident, left thalamic 
lacunar stroke.  The May 2005 examination noted that the 
Veteran showed no residuals of the stroke.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8009, 
hemorrhage of brain vessels is to be rated on residuals, with 
a minimum rating of 10 percent to be assigned.  However, a 
Note under that section states that ascertainable residuals 
are required to warrant the minimum rating.  See also 38 
C.F.R. § 4.31 (where the minimum schedular evaluation 
requires residuals, a noncompensable rating will be assigned 
when the required residuals are not shown).  As the medical 
evidence reflects no current residuals of the stroke, a 
separate compensable rating is not warranted.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of diabetes mellitus and the 
associated noncompensable complications.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 20 
percent for diabetes mellitus with hypertension, early 
cataracts and history of nonhemorrhagic stroke.

	II.  Peripheral neuropathy of each lower extremity

An 80 percent rating is assignable for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating may be 
assigned for incomplete paralysis of the sciatic nerve which 
is severe, with marked muscular atrophy.  A 40 percent rating 
is assignable when moderately severe.  A 20 percent rating 
may be assigned when moderate.  A 10 percent rating may be 
assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  When examined 
by the VA in May 2005, the Veteran reported tingling, 
coldness and numbness in his toes.  An examination revealed 
diminished sensation to monofilament in the feet.  It was 
noted he had diabetic peripheral neuropathy.  

A private physician noted in February 2007 that the Veteran 
reported numbness in his feet from early neuropathy due to 
diabetes.  An examination demonstrated he had a slight 
decrease in tactile sensation in the bottoms of his feet.  
Diminished sensation in his feet was noted when the Veteran 
was seen in a VA outpatient treatment clinic in August 2007.  

The Veteran was most recently examined by the VA for diabetes 
mellitus in 2009.  A neurological evaluation showed normal 
strength.  Sensation was intact to vibratory and monofilament 
testing, with hypersensitivity on the plantar aspect of each 
foot.  The diagnosis was that the Veteran had subjective 
complaints of peripheral neuropathy in the feet, likely 
related to diabetes mellitus.  The examiner commented that 
the Veteran had mild functional impairment as a result of his 
subjective complaints.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of peripheral neuropathy in each foot.  
There is no clinical evidence that the peripheral neuropathy 
is productive of more than mild impairment in either lower 
extremity.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for peripheral 
neuropathy of either the right lower extremity or the left 
lower extremity.

        III. Other considerations
        
The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's disabilities.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluation for that service-
connected disability is inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus with hypertension, cataracts and history of 
nonhemorrhagic stroke is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.


REMAND

The Veteran also asserts that service connection is warranted 
for residuals of a traumatic brain injury.  In its July 2009 
determination, the Board remanded this claim to afford the 
Veteran an examination to determine the etiology of a 
traumatic brain injury.  Although the examination was held, 
the Board points out that the supplemental statement of the 
case issued in December 2009 failed to address the claim for 
service connection for residuals of a traumatic brain injury.  
(The Board acknowledges that this issue was inadvertently 
omitted from the cover page of the July 2009 decision.)  
Thus, there is no indication that the findings on the 
examination at that time were considered by the RO.  See 
38 C.F.R. § 19.31 (2009).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a supplemental 
statement of the case addressing the claim 
for service connection for residuals of a 
traumatic brain injury, to include 
consideration of the findings of the VA 
examination conducted in November 2009, 
and any additional evidence added to the 
record thereafter.  The Veteran should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


